DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Claims

Claims 1-14 are pending and are examined herein on the merits for patentability.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meethal et al. (Langmuir, 2018, 34, p. 694-699).
Meethal discloses a supramolecular strategy for NP assembly that relies on interfacial host−guest molecular recognition between aminohexyl-terminated gold NPs (Hex-AuNPs) and complementary CB[7] molecule. In contrast to the traditionally used crosslinking approach, our current strategy exploits the engineered interaction between organic soluble Hex-AuNPs and water soluble CB[7] host to tune the interfacial energy and stabilize the NP assembly at the liquid−liquid interface.
AuNP that bears a self-assembled monolayer of aminohexylterminated thiol ligands. The thiol ligand was designed with terminal aminohexyl moiety for two important reasons: (1) it serves as a recognition motif for the formation of stable host− guest inclusion complex with CB[7] and (2) it provides a NP that is soluble in the “oil” medium and facilitates interfacial molecular recognition with the water-soluble CB[7] host. The Hex-AuNP was synthesized from pentanethiol-capped ∼2 nm sized AuNPs using place exchange reaction. The Hex-AuNP was found to be soluble in organic solvents, including dichloromethane, chloroform, and methanol. The organic solubility of Hex-AuNPs can be attributed to the presence of solvent-exposed hydrophobic hexyl terminal in the ligand design. Thermogravimetric analysis showed that there are ∼79 Hex ligands that are attached to a single nanoparticle.
To trigger the interfacial assembly at a planar interface, a chloroform dispersion of Hex-AuNPs was taken in a vial and then an aqueous solution of CB[7] was allowed to stand over the Hex-AuNPs. After few minutes, as shown in Figure 1a, the dark colored chloroform layer became almost colorless with a concomitant formation of a thin membrane at the interface through molecular recognition between CB[7] and HexAuNPs. Interfacial membrane thus formed was stable and subjected to transmission electron microscopy (TEM) characterization. TEM showed clear thin film-like morphology, which upon higher magnification revealed the presence of a self-assembled NP layer.
See Figure 1 including ligands encompassed by Formula I of instant claim 2.
.  

Claim(s) 1, 4-7, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Premkumar et al. (Chem. Asian J., 2010, 5, p. 2468 – 2476).
Premkumar discloses a simple, green, one-pot synthesis of gold nanoparticles was achieved through the reaction of an aqueous mixture of potassium tetrachloroaurate(III) and the macrocycle cucurbit[7]uril in the presence of sodium hydroxide at room temperature without introducing any kind of traditional reducing agents and/or external energy. The as-prepared gold nanoparticles showed catalytic activity for the reduction reaction of 4-nitrophenol in the presence of NaBH4, which has been established by visual inspection and UV/Vis spectroscopy. This report is the first for the preparation of gold nanoparticles using cucurbit[7]uril in aqueous media through chemical reduction without employing conventional reducing agents and/or external energy.
Cucurbituril, a macrocycle comprised of glycoluril units, forms stable host–guest complexes with various guest molecules. Cucurbiturils have gained wide attention and have been studied extensively, owing to their unique structure (hydrophobic cavity accessible through both identical carbonyl-fringed rims) and outstanding multiple recognition properties, as well as their potential applications for constructing sensors, drug delivery, biomimetic systems, and so on.[31, 32] Several studies have shown that 
Accordingly, a simple, straightforward, one-pot synthesis of AuNPs was achieved by the reaction of aqueous mixture of KAuCl4 and the macrocycle CB[7] in the presence of NaOH at room temperature without introducing any kind of traditional reducing agents and/or external energy. We believe that CB[7] can play a dual role for the synthesis of AuNPs in an aqueous solution under ambient conditions, as a reducing agent as well as the protecting agent. This route allows us to produce well-dispersed and stable AuNPs at room temperature; in addition, the CB[7]-protected AuNPs can be redispersed in aqueous solution. Furthermore, the CB[7]-protected AuNPs showed catalytic activity for the reduction reaction of 4-nitrophenol in the presence of NaBH4, which has been established by visual inspection and UV/Vis spectroscopy. This report is the first for the preparation of AuNPs by using CB[7] in an aqueous medium by chemical reduction without employing conventional reducing agents and/or external energy. This method is facile, green, and employs gentle reaction conditions in contrast to the conventional techniques that use polymers or surfactants and harsh reductants. We consider this approach to be a general method for the synthesis of metal nanoparticles in aqueous solution, and will be important in the exploration of biomedical applications and environmental impact of various metal nanoparticles that are currently prepared in organic solvents (page 2475).
.  

Claim(s) 1, 2, 4, 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (Langmuir, 2011, 27, p. 3501-3058).
Lu discloses a series of silver/cucurbituril nanoparticles and aggregates have been prepared upon reduction of silver nitrate with sodium borohydride in the presence of different cucurbit-[n]uril (CB[n]) macrocycles; CB[7] and CB[8] allow the formation of stable solutions of monocrystalline, narrowly dispersed nanoparticles (5.3 and 3.7 nm, bulky, positively charged guest into its cavity has a surprisingly minor effect on the stability of the silver/CB[7] assemblies; in such a case, the CB[7] rim is still expected to interact with the NPs, albeit via a fraction of its carbonyl oxygen atoms (abstract).
CB[n] (n = 5, 6, 7, 8; 2.0 μmol) was added to an aqueous solution of silver nitrate (40 μL, 50 mM), which was subsequently diluted with water (1.9 mL). The mixture was sonicated for 2 min, until CB[5] or CB[7] dissolved, and CB[6] or CB[8] formed a slightly turbid mixture. A freshly prepared solution of sodium borohydride in water (80 μL, 50 mM) was then added rapidly under vigorous stirring, and the resulting mixture was stirred for an additional 5 min at 25 C (total silver nitrate and CB[n] concentrations, 1.0 mM; final sodium concentration, 2.0 mM). Ag/1,3-dimethyl-2-imidazolidinone and Ag/glycoluril systems (Ag/1a and Ag/1b, respectively) were prepared similarly, in the presence of 1,3-dimethyl-2-imidazolidinone (1a; 28 μmol) and glycoluril (1b; 14 μmol) instead of CB[n]s. Ag/Guest ⊂ CB[n] NPs. CB[7] (0.20 mL, 10 mM in water), guest 2a (0.20 mL, 10 mM), silver nitrate (40 μL, 50 mM), and water (1.5 mL) were combined and sonicated until a clear solution was obtained (total concentrations of silver, CB[7], and guest 2a: 1.0 mM). A freshly prepared solution of sodium borohydride (80 μL, 50 mM) was then added rapidly under vigorous stirring, and the resulting mixture was stirred for an additional 5 min at 25 C. Other Ag assemblies were prepared similarly in the presence of guests 2b, 2c, 3a, 3b, 4a, and 4b (page 3052).
Guests include alkane-1,ω-diammonium cations and adamantylpyridinium,1 whose positive charges interact with the carbonylated rim of the macrocycle through ion-dipole stabilization and possibly hydrogen bonding, while the hydrophobic moiety 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618